Name: Commission Regulation (EC) NoÃ 1147/2005 of 15 July 2005 prohibiting fishing for sandeel with certain fishing gears in the North Sea and the Skagerrak
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 16.7.2005 EN Official Journal of the European Union L 185/19 COMMISSION REGULATION (EC) No 1147/2005 of 15 July 2005 prohibiting fishing for sandeel with certain fishing gears in the North Sea and the Skagerrak THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 12(6) thereof, Whereas: (1) The Communitys fishing effort for vessels fishing for sandeel in the North Sea and Skagerrak is laid down provisionally in Annex V to Regulation (EC) No 27/2005. (2) Pursuant to point 6(c) of this Annex the Commission shall revise the fishing effort for 2005 based on advice from the Scientific, Technical and Economic Committee for Fisheries (STECF) on the size of the 2004 year class of North Sea sandeel. Where STECF estimates the size of the 2004 year class of North Sea sandeel to be below 300 000 million individuals at age 0, fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited for the remaining of 2005. (3) STECF has estimated the strength of the 2004 year-class to 150 000 million individuals at age 0. (4) As the STECF estimate of the 2004 year-class of North Sea sandeel is below the threshold of 300 000 million individuals at age 0, the fishery has to be prohibited for the remainder of 2005, HAS ADOPTED THIS REGULATION: Article 1 Fishing for sandeel in the North Sea and Skagerrak (ICES Sub-divisions IIa, IIIa and Sub-area IV) (2) with demersal trawl, seine or similar towed gears with a mesh seize of less than 16 mm shall be prohibited from the date of entry into force fixed by Article 2 until 31 December 2005. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 860/2005 (OJ L 144, 8.6.2005, p. 1). (2) EC waters excluding waters within six miles of the UK baselines at Shetland, Fair Isle and Foula.